Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. ISRAEL 260726, filed on 07/22/2018.


Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. ISRAEL 276239, filed on 07/22/2020.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/20/2022 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.






Claim Objections
Claims 10, 17  are  objected to because of the following informalities:  Regarding to claims 10, 17, the transitional phrase “comprising” follows by a colon”:”, that is “comprising:” is missing. A person of ordinary skill in the art does not know where in the claim, the preamble of the claim starts and ends, and where in the claim, the main body of the claims begins an finishes. Clarification and appropriate correction is required. See MPEP 2111.03.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 3, 4, 5, 6, 9   is/are rejected under 35 U.S.C. 103 as being unpatentable over Hestsko et al. (Patent No.: US 10044465 B1, hereinafter Hestsko’s 465) in view of Dowlatskhah (Pub. No.: US 20170238234 A1, hereinafter, Dowlatshah’s 234), and further in view of Hahn et al. (Patent No.: US 10496953 B1, hereinafter, Hahn’s 953).
Regarding to the claim 1, Patent No.: US 10044465 B1 teaches transmitting, using a transmitter, disruption signals (The directional antenna transmits the disrupting signal back toward the UAV. Depending on whether initial attempts to disrupt the UAV succeed or fail, the technique may continue to monitor, process, and transmit disrupting signals to the UAV to direct the UAV to land or fly away. If communication fails to disable the UAV, an escalating progression of alternative methods may be employed to disrupt the UAV's flight.) [see Col. 1, Lines 45-60 and the Abstract and Col. 6, Lines 15-35 and Col. 7, Lines 15-20 and Col. 9, Lines 10-12].
However, Patent No.: US 10044465 B1 does not explicitly teach thereby inducing the drone to slow or stop a progress of the drone towards the target.
Pub. No.: US 20170238234 A1, from the same or similar fields of endeavor, teaches thereby inducing the drone to slow or stop a progress of the drone towards the target (
In the event the example flight system interface 204 detects an indication of a UAV failure (block 628), such as a motor failure indication, an electromechanical failure indication, particularly harsh weather conditions, etc., then failure handling is initiated (block 652), as described in further detail in FIG. 6D. In the illustrated example of FIG. 6D, the example flight system interface 204 determines whether to attempt a safe landing or return to the command center (block 654). In other words, some responses to a threat indication result in ending the mission and/or taking efforts to preserve the integrity of the UAV by stopping any further flight activity. If the example deployment profile 400 indicates that the UAV is to either return to the example command center 104 or attempt a safe landing (block 654), then the example flight system interface 204 instructs the UAV to proceed to return to the control center 104 or attempt a safe landing (block 656)) [see Paragraphs 0049 & 0019].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the system of Patent No.: US 10044465 B1 in view of Pub. No.: US 20170238234 A1 because Pub. No.: US 20170238234 A1 suggests that data retrieved and/or otherwise received by the UAVs may allow strategic planning before sending appropriate personnel and/or equipment to one or more points of interest.
However, Patent No.: US 10044465 B1 and Pub. No.: US 20170238234 A1 do not explicitly teach whereas within a time window of a few seconds the transmission interferes with at least one out of: (a) a reception by the device, of most but not all of information units transmitted to device by the remote control unit; and (b) a reception and a successful decoding, by the device, of the most but not all of the information units transmitted to device by the remote control unit.
Patent No.: US 10496953 B1, from the same or similar fields of endeavor, teaches within a time window of a few seconds the transmission interferes with at least one out of: (a) a reception by the device, of most but not all of information units transmitted to device by the remote control unit; and (b) a reception and a successful decoding, by the device, of the most but not all of the information units transmitted to device by the remote control unit (Returning to 508, if the determination is that the first EMS 106(1) has not been received or the transmission was otherwise unsuccessful, the process may proceed to 524. Transmission may be unsuccessful due to interference, loss of data, and so forth. In some implementations, a predetermined time window may be specified after the determination of the presence of an object by the sensors 206 within which the first EMS 106(1) may be detected. For example, a failure to receive the first EMS 106(1) within 20 ms of the detection of an object may result in the process proceeding to 524) [see Col. 20, lines 12-25].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the combined system (Patent No.: US 10044465 B1 and Pub. No.: US 20170238234 A1), and further in view of Patent No.: US 10496953 B1 because Patent No.: US 10496953 B1 suggests that for an item to be moved from one location to another, it is picked from its current location and transitioned to a new location. It is often desirable to monitor quantity or movement of users, inventory, or other objects within the facility.

Regarding to the claim 2, Patent No.: US 10044465 B1 further teaches wherein the transmitting do not induce the drone to execute a failsafe plan of the drone (disruption commands, communication errors) [see Col. 1, Lines 45-60 and the Abstract and Col. 6, Lines 15-35 and Col. 7, Lines 15-20 and Col. 9, Lines 10-12].

Regarding to the claim 3, Patent No.: US 10044465 B1 and Pub. No.: US 20170238234 A1 and Patent No.: US 10496953 B1 teach the limitations of the claim 1 above.
However, Patent No.: US 10044465 B1 and Pub. No.: US 20170238234 A1 do not explicitly teach transmitting the disruption signals for preventing the reception and the successful decoding of the most but not all of the information units sent to the drone from the remote control unit.
Patent No.: US 10496953 B1, from the same or similar fields of endeavor, teaches transmitting the disruption signals for preventing the reception and the successful decoding of the most but not all of the information units sent to the drone from the remote control unit [see Col. 20, lines 12-25].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the combined system (Patent No.: US 10044465 B1 and Pub. No.: US 20170238234 A1), and further in view of Patent No.: US 10496953 B1 because Patent No.: US 10496953 B1 suggests that for an item to be moved from one location to another, it is picked from its current location and transitioned to a new location. It is often desirable to monitor quantity or movement of users, inventory, or other objects within the facility.

Regarding to the claim 4, Patent No.: US 10044465 B1 further teaches transmitting the disruption signals for allowing only a certain percentage of information units transmitted over a few seconds to be successfully decoded by the drone [see Col. 1, Lines 45-60 and the Abstract and Col. 6, Lines 15-35 and Col. 7, Lines 15-20 and Col. 9, Lines 10-12].

Regarding to the claim 5, Patent No.: US 10044465 B1 further teaches monitoring responses of at least one of the drone and the remote control unit to a transmission of at least some of the disruption signals [see Col. 1, Lines 45-60 and the Abstract and Col. 6, Lines 15-35 and Col. 7, Lines 15-20 and Col. 9, Lines 10-12].
Regarding to the claim 6, Patent No.: US 10044465 B1 further teaches adapting the transmitting of the disruption signals based on the responses of the at least one of the drone and the remote control unit to the transmission of at least some of the disruption signals [see Col. 1, Lines 45-60 and the Abstract and Col. 6, Lines 15-35 and Col. 7, Lines 15-20 and Col. 9, Lines 10-12].
Regarding to the claim 9, Patent No.: US 10044465 B1 further teaches monitoring at least one of the remote control unit, and the drone to provide monitoring results; wherein the transmitting is responsive to the monitoring results [see Col. 1, Lines 45-60 and the Abstract and Col. 6, Lines 15-35 and Col. 7, Lines 15-20 and Col. 9, Lines 10-12].

Claims 10, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ketsko et al. (Patent No.: US 10044465, hereinafter Ketsko’465 ) in view of Lindner et al. (Pub. No.: US 20130171975, hereinafter Lindner ‘975 ), and further in view of Dowlatkhah (Pub. No.: US 20170238234, Dowlatkhah’234 )
Regarding to claim 10, Patent No.: US 10044465 teaches a  non-transitory computer readable medium for slowing or stopping a progress, towards a target, of a drone controlled by a remote control unit, the non-transitory computer readable medium stores instructions for transmitting, using a transmitter, disruption signals (the disrupting signals )for introducing communication errors (failure of the communication) between the drone and the remote control unit (an improved technique for disrupting UAVs detects a target UAV using a camera, monitors the target UAV's communications using a directional antenna aligned with the camera, and transmits signals to the target UAV to control its flight. With the camera trained on the UAV, the directional antenna receives down-link signals from the UAV, which the UAV may employ to communicate with a ground-based controller. Control circuitry processes the down-link signals and generates a disrupting signal based thereon. The disrupting signal shares characteristics with the down-link signals. For example, the disrupting signal may match the down-link signals in their protocol, bit rate, and/or packet length. In some cases, the disrupting signal conveys commands in the UAV's native protocol. The directional antenna transmits the disrupting signal back toward the UAV. Depending on whether initial attempts to disrupt the UAV succeed or fail, the technique may continue to monitor, process, and transmit disrupting signals to the UAV to direct the UAV to land or fly away. If communication fails to disable the UAV, an escalating progression of alternative methods may be employed to disrupt the UAV's flight.) [see Col. 1, Lines 45-60 and Col.6, Lines 5-35 and Col. 8, Lines 5-15, col. 9, lines 10-15].
However, Patent No.: US 10044465 does not explicitly teach communication errors between the drone and the remote control unit during multiple spaced apart miscommunication periods thereby inducing the drone to slow or stop a progress of the drone towards the target and perform multiple communication amendment attempts.
Pub. No.: US 20130171975, from the same or similar fields of endeavor, teaches communication errors between the drone and the remote control unit during multiple spaced apart miscommunication periods thereby inducing the drone to perform multiple communication amendment attempts (In 620A, UE 1 repeatedly attempts to reestablish the connection that was lost due to the session disruption. For example, 620A may include UE 1 repeatedly attempting to reconnect to a serving access network or RAN 120. The wait timer expires in 625A while the session disruption is still present, which triggers UE 1 to prompt the user of UE 1 to indicate whether he/she wishes to continue to input media for later distribution to UE 2 even though UE 2 will not be receiving this media in real-time due to the session disruption, 630A. For convenience of explanation, it is assumed that the user of UE 1 responds to the prompt at 630A by indicating that he/she wants to have their media recorded during the session disruption period.) [see Paragraphs 0079 & 0081].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the system of Patent No.: US 10044465 in view of Pub. No.: US 20130171975 because Pub. No.: US 20130171975 suggests that an improved technique for disrupting UAVs detects a target UAV using a camera, monitors the target UAV's communications using a directional antenna aligned with the camera, and transmits signals to the target UAV to control its flight.
However, Patent No.: US 10044465 and Pub. No.: US 20130171975 do not disclose explicitly teach inducing the drone to slow or stop a progress of the drone towards the target and perform multiple communication amendment attempts without executing, by the drone, a failsafe plan.
Pub. No.: US 20170238234, from the same or similar fields of endeavor, teaches inducing the drone to slow or stop a progress of the drone towards the target and perform multiple communication amendment attempts without executing, by the drone, a failsafe plan (inducing the drone to slow or stop a progress of the drone towards the target and perform multiple communication amendment attempts without executing, by the drone, a failsafe plan) [see Paragraphs 0017 & 0019 & 0049].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the combined system (Patent No.: US 10044465 and Pub. No.: US 20130171975), and further in view of Pub. No.: US 20170238234 because Pub. No.: US 20170238234 suggests that the example encryption engine  determines whether to encrypt the payload data , which may be an instruction from the example deployment profile . If so, then the example encryption engine  encrypts the payload data  to reduce the possibility that a third party obtains the payload data in case the UAV crashes or lands safely.


Regarding to claim 17, Patent No.: US 10044465 teaches a  system for slowing or stopping a progress, towards a target, of a drone controlled by a remote control unit, the system comprises a transmitter that is configured to transmit disruption signals (the disrupting signals )for introducing communication errors (failure of the communication) between the drone and the remote control unit (an improved technique for disrupting UAVs detects a target UAV using a camera, monitors the target UAV's communications using a directional antenna aligned with the camera, and transmits signals to the target UAV to control its flight. With the camera trained on the UAV, the directional antenna receives down-link signals from the UAV, which the UAV may employ to communicate with a ground-based controller. Control circuitry processes the down-link signals and generates a disrupting signal based thereon. The disrupting signal shares characteristics with the down-link signals. For example, the disrupting signal may match the down-link signals in their protocol, bit rate, and/or packet length. In some cases, the disrupting signal conveys commands in the UAV's native protocol. The directional antenna transmits the disrupting signal back toward the UAV. Depending on whether initial attempts to disrupt the UAV succeed or fail, the technique may continue to monitor, process, and transmit disrupting signals to the UAV to direct the UAV to land or fly away. If communication fails to disable the UAV, an escalating progression of alternative methods may be employed to disrupt the UAV's flight.) [see Col. 1, Lines 45-60 and Col.6, Lines 5-35 and Col. 8, Lines 5-15, col. 9, lines 10-15].
However, Patent No.: US 10044465 does not explicitly teach communication errors between the drone and the remote control unit during multiple spaced apart miscommunication periods thereby inducing the drone to slow or stop a progress of the drone towards the target and perform multiple communication amendment attempts.
Pub. No.: US 20130171975, from the same or similar fields of endeavor, teaches communication errors between the drone and the remote control unit during multiple spaced apart miscommunication periods thereby inducing the drone to perform multiple communication amendment attempts (In 620A, UE 1 repeatedly attempts to reestablish the connection that was lost due to the session disruption. For example, 620A may include UE 1 repeatedly attempting to reconnect to a serving access network or RAN 120. The wait timer expires in 625A while the session disruption is still present, which triggers UE 1 to prompt the user of UE 1 to indicate whether he/she wishes to continue to input media for later distribution to UE 2 even though UE 2 will not be receiving this media in real-time due to the session disruption, 630A. For convenience of explanation, it is assumed that the user of UE 1 responds to the prompt at 630A by indicating that he/she wants to have their media recorded during the session disruption period.) [see Paragraphs 0079 & 0081].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the system of Patent No.: US 10044465 in view of Pub. No.: US 20130171975 because Pub. No.: US 20130171975 suggests that an improved technique for disrupting UAVs detects a target UAV using a camera, monitors the target UAV's communications using a directional antenna aligned with the camera, and transmits signals to the target UAV to control its flight.
However, Patent No.: US 10044465 and Pub. No.: US 20130171975 do not disclose explicitly teach inducing the drone to slow or stop a progress of the drone towards the target and perform multiple communication amendment attempts without executing, by the drone, a failsafe plan.
Pub. No.: US 20170238234, from the same or similar fields of endeavor, teaches inducing the drone to slow or stop a progress of the drone towards the target and perform multiple communication amendment attempts without executing, by the drone, a failsafe plan (inducing the drone to slow or stop a progress of the drone towards the target and perform multiple communication amendment attempts without executing, by the drone, a failsafe plan) [see Paragraphs 0017 & 0019 & 0049].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the combined system (Patent No.: US 10044465 and Pub. No.: US 20130171975), and further in view of Pub. No.: US 20170238234 because Pub. No.: US 20170238234 suggests that the example encryption engine  determines whether to encrypt the payload data , which may be an instruction from the example deployment profile . If so, then the example encryption engine  encrypts the payload data  to reduce the possibility that a third party obtains the payload data in case the UAV crashes or lands safely.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 10 is  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12  of copending Application No. 17/129,619 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because
Claim 10 of the application serial number 17/129,664
Claim 12 of the application serial number 17/129,619
A non-transitory computer readable medium for slowing or stopping a progress, towards a target, of a drone controlled by a remote control unit, the non-transitory computer readable medium stores instructions for transmitting, using a transmitter, disruption signals for introducing communication errors between the drone and the remote control unit, during multiple spaced apart miscommunication periods, without disconnecting the drone from the remote control unit, thereby inducing the drone to slow or stop a progress of the drone towards the target and without executing, by the drone, a failsafe plan.
A non-transitory computer readable medium for slowing or stopping a progress, towards a target, of a drone controlled by a remote control unit, the non-transitory computer readable medium stores instructions for transmitting, using a transmitter, disruption signals for introducing communication errors between the drone and the remote control unit during multiple spaced apart miscommunication periods thereby inducing the drone to slow or stop a progress of the drone towards the target and perform multiple communication amendment attempts without executing, by the drone, a failsafe plan.


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim 17 is  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 23  of copending Application No. 17/129,619 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because
Claim 17  of the application serial number 17/129,664
Claim 23 of the application serial number 17/129,619
A system for slowing or stopping a progress, towards a target, of a drone controlled by a remote control unit, the system comprises a transmitter that is configured to transmit disruption signals for introducing communication errors between the drone and the remote control unit, during multiple spaced apart miscommunication periods, without disconnecting the drone from the remote control unit, thereby inducing the drone to slow or stop a progress of the drone towards the target and without executing, by the drone, a failsafe plan.

A system for slowing or stopping a progress, towards a target, of a drone controlled by a remote control unit, the system comprises a transmitter that is configured to transmit disruption signals for introducing communication errors between the drone and the remote control unit during multiple spaced apart miscommunication periods thereby inducing the drone to slow or stop a progress of the drone towards the target and perform multiple communication amendment attempts without executing, by the drone, a failsafe plan.


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 10, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ketsko et al. (Patent No.: US 10044465, hereinafter Ketsko’465 ) in view of Lindner et al. (Pub. No.: US 20130171975, hereinafter Lindner ‘975 ), and further in view of Dowlatkhah (Pub. No.: US 20170238234, Dowlatkhah’234 )
Regarding to claim 10, Patent No.: US 10044465 teaches a  non-transitory computer readable medium for slowing or stopping a progress, towards a target, of a drone controlled by a remote control unit, the non-transitory computer readable medium stores instructions for transmitting, using a transmitter, disruption signals (the disrupting signals )for introducing communication errors (failure of the communication) between the drone and the remote control unit (an improved technique for disrupting UAVs detects a target UAV using a camera, monitors the target UAV's communications using a directional antenna aligned with the camera, and transmits signals to the target UAV to control its flight. With the camera trained on the UAV, the directional antenna receives down-link signals from the UAV, which the UAV may employ to communicate with a ground-based controller. Control circuitry processes the down-link signals and generates a disrupting signal based thereon. The disrupting signal shares characteristics with the down-link signals. For example, the disrupting signal may match the down-link signals in their protocol, bit rate, and/or packet length. In some cases, the disrupting signal conveys commands in the UAV's native protocol. The directional antenna transmits the disrupting signal back toward the UAV. Depending on whether initial attempts to disrupt the UAV succeed or fail, the technique may continue to monitor, process, and transmit disrupting signals to the UAV to direct the UAV to land or fly away. If communication fails to disable the UAV, an escalating progression of alternative methods may be employed to disrupt the UAV's flight.) [see Col. 1, Lines 45-60 and Col.6, Lines 5-35 and Col. 8, Lines 5-15, col. 9, lines 10-15].
However, Patent No.: US 10044465 does not explicitly teach communication errors between the drone and the remote control unit during multiple spaced apart miscommunication periods thereby inducing the drone to slow or stop a progress of the drone towards the target and perform multiple communication amendment attempts.
Pub. No.: US 20130171975, from the same or similar fields of endeavor, teaches communication errors between the drone and the remote control unit during multiple spaced apart miscommunication periods thereby inducing the drone to perform multiple communication amendment attempts (In 620A, UE 1 repeatedly attempts to reestablish the connection that was lost due to the session disruption. For example, 620A may include UE 1 repeatedly attempting to reconnect to a serving access network or RAN 120. The wait timer expires in 625A while the session disruption is still present, which triggers UE 1 to prompt the user of UE 1 to indicate whether he/she wishes to continue to input media for later distribution to UE 2 even though UE 2 will not be receiving this media in real-time due to the session disruption, 630A. For convenience of explanation, it is assumed that the user of UE 1 responds to the prompt at 630A by indicating that he/she wants to have their media recorded during the session disruption period.) [see Paragraphs 0079 & 0081].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the system of Patent No.: US 10044465 in view of Pub. No.: US 20130171975 because Pub. No.: US 20130171975 suggests that an improved technique for disrupting UAVs detects a target UAV using a camera, monitors the target UAV's communications using a directional antenna aligned with the camera, and transmits signals to the target UAV to control its flight.
However, Patent No.: US 10044465 and Pub. No.: US 20130171975 do not disclose explicitly teach inducing the drone to slow or stop a progress of the drone towards the target and perform multiple communication amendment attempts without executing, by the drone, a failsafe plan.
Pub. No.: US 20170238234, from the same or similar fields of endeavor, teaches inducing the drone to slow or stop a progress of the drone towards the target and perform multiple communication amendment attempts without executing, by the drone, a failsafe plan (inducing the drone to slow or stop a progress of the drone towards the target and perform multiple communication amendment attempts without executing, by the drone, a failsafe plan) [see Paragraphs 0017 & 0019 & 0049].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the combined system (Patent No.: US 10044465 and Pub. No.: US 20130171975), and further in view of Pub. No.: US 20170238234 because Pub. No.: US 20170238234 suggests that the example encryption engine  determines whether to encrypt the payload data , which may be an instruction from the example deployment profile . If so, then the example encryption engine  encrypts the payload data  to reduce the possibility that a third party obtains the payload data in case the UAV crashes or lands safely.


Regarding to claim 17, Patent No.: US 10044465 teaches a  system for slowing or stopping a progress, towards a target, of a drone controlled by a remote control unit, the system comprises a transmitter that is configured to transmit disruption signals (the disrupting signals )for introducing communication errors (failure of the communication) between the drone and the remote control unit (an improved technique for disrupting UAVs detects a target UAV using a camera, monitors the target UAV's communications using a directional antenna aligned with the camera, and transmits signals to the target UAV to control its flight. With the camera trained on the UAV, the directional antenna receives down-link signals from the UAV, which the UAV may employ to communicate with a ground-based controller. Control circuitry processes the down-link signals and generates a disrupting signal based thereon. The disrupting signal shares characteristics with the down-link signals. For example, the disrupting signal may match the down-link signals in their protocol, bit rate, and/or packet length. In some cases, the disrupting signal conveys commands in the UAV's native protocol. The directional antenna transmits the disrupting signal back toward the UAV. Depending on whether initial attempts to disrupt the UAV succeed or fail, the technique may continue to monitor, process, and transmit disrupting signals to the UAV to direct the UAV to land or fly away. If communication fails to disable the UAV, an escalating progression of alternative methods may be employed to disrupt the UAV's flight.) [see Col. 1, Lines 45-60 and Col.6, Lines 5-35 and Col. 8, Lines 5-15, col. 9, lines 10-15].
However, Patent No.: US 10044465 does not explicitly teach communication errors between the drone and the remote control unit during multiple spaced apart miscommunication periods thereby inducing the drone to slow or stop a progress of the drone towards the target and perform multiple communication amendment attempts.
Pub. No.: US 20130171975, from the same or similar fields of endeavor, teaches communication errors between the drone and the remote control unit during multiple spaced apart miscommunication periods thereby inducing the drone to perform multiple communication amendment attempts (In 620A, UE 1 repeatedly attempts to reestablish the connection that was lost due to the session disruption. For example, 620A may include UE 1 repeatedly attempting to reconnect to a serving access network or RAN 120. The wait timer expires in 625A while the session disruption is still present, which triggers UE 1 to prompt the user of UE 1 to indicate whether he/she wishes to continue to input media for later distribution to UE 2 even though UE 2 will not be receiving this media in real-time due to the session disruption, 630A. For convenience of explanation, it is assumed that the user of UE 1 responds to the prompt at 630A by indicating that he/she wants to have their media recorded during the session disruption period.) [see Paragraphs 0079 & 0081].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the system of Patent No.: US 10044465 in view of Pub. No.: US 20130171975 because Pub. No.: US 20130171975 suggests that an improved technique for disrupting UAVs detects a target UAV using a camera, monitors the target UAV's communications using a directional antenna aligned with the camera, and transmits signals to the target UAV to control its flight.
However, Patent No.: US 10044465 and Pub. No.: US 20130171975 do not disclose explicitly teach inducing the drone to slow or stop a progress of the drone towards the target and perform multiple communication amendment attempts without executing, by the drone, a failsafe plan.
Pub. No.: US 20170238234, from the same or similar fields of endeavor, teaches inducing the drone to slow or stop a progress of the drone towards the target and perform multiple communication amendment attempts without executing, by the drone, a failsafe plan (inducing the drone to slow or stop a progress of the drone towards the target and perform multiple communication amendment attempts without executing, by the drone, a failsafe plan) [see Paragraphs 0017 & 0019 & 0049].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the combined system (Patent No.: US 10044465 and Pub. No.: US 20130171975), and further in view of Pub. No.: US 20170238234 because Pub. No.: US 20170238234 suggests that the example encryption engine  determines whether to encrypt the payload data , which may be an instruction from the example deployment profile . If so, then the example encryption engine  encrypts the payload data  to reduce the possibility that a third party obtains the payload data in case the UAV crashes or lands safely.




















Allowable Subject Matter
Claims 7, 8, 11-16 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG T HO whose telephone number is (571)272-3133. The examiner can normally be reached 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on 571-270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUONG T HO/Examiner, Art Unit 2412